IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOSEPH GAETA, D.D.S.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D12-4835

DEPARTMENT OF HEALTH,

      Appellee.


_____________________________/

Opinion filed January 20, 2015.

An appeal from an order of the Florida Board of Dentistry.
Sue Foster, Executive Director.

Max R. Price and Jay Warman, Miami, and Dennis Grossman, Miami, for Appellant.

Therese A. Savona, Chief Appellate Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.